I
                ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Kings Bay Support Services                 )      ASBCA Nos. 59213, 59532
                                           )
Under Contract No. N69450-l l-D-7578       )

APPEARANCES FOR THE APPELLANT:                    Thomas R. Krider, Esq.
                                                  Howard W. Roth III Esq.
                                                  Alix K. Town, Esq.
                                                   Oles Morrison Rinker & Baker LLP
                                                   Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Rawn M. James, Jr., Esq.
                                                  Russell A. Shultis, Esq.
                                                   Senior Trial Attorneys
                                                  Stephen L. Bacon, Esq.
                                                   Trial Attorney

                              ORDER OF DISMISSAL

      The appeals have been settled. Accordingly, the above-referenced appeals are
hereby dismissed with prejudice.

      Dated: September 5, 2018


                                               D~[_L
                                               DONALD E. KI~R               -""'?
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals




                                                                                      I
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59213, 59532, Appeals of Kings
Bay Support Services, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                            I




                                             2